COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-06-236-CV
 
 
ELISABETH WILSON AND                                                   APPELLANTS
JOSEPH MCCARTHY                                                                            
 
                                                   V.
 
JORDAN JEFFCOAT                                                                APPELLEE
 
                                              ------------
 
            FROM
THE 393RD DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellants Elisabeth Wilson
and Joseph McCarthy attempt to appeal from the trial court=s orders granting Appellee Jordan Jeffcoat=s motion for new trial and amended motion for new trial
respectively.  On July 7, 2006, we sent
Appellants a letter stating our concern that we may have no jurisdiction over
this appeal because an order granting a new trial is generally not appealable.[2]  We indicated that this court could dismiss
this appeal if we did not receive a response from Appellants or any party
showing grounds for continuing the appeal by July 17, 2006.  We have received no response.  Accordingly, we dismiss this appeal for want
of jurisdiction.[3]
 
PER CURIAM
PANEL D:   DAUPHINOT, HOLMAN, and
GARDNER, JJ.
DELIVERED: 
August 17, 2006




[1]See Tex. R.
App. P. 47.4.


[2]See Wilkins v. Methodist Health
Care Sys., 160
S.W.3d 559, 563 (Tex. 2005).


[3]See Tex.
R. App. P. 42.3(a), 43.2(f).